PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


NATHANIEL A. SPEELMAN,                           )
                                                 )     CASE NO. 1:17CV1915
               Petitioner,                       )
                                                 )
               v.                                )     JUDGE BENITA Y. PEARSON
                                                 )
WARDEN LASHANN EPPINGER,                         )
                                                 )     MEMORANDUM OF OPINION AND
               Respondent.                       )     ORDER



       Pro se Petitioner Nathaniel A. Speelman filed a Petition for a Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2254 (ECF No. 1), alleging two (2) grounds for relief which challenge

the constitutional effectiveness of his trial counsel in Ashland County, Ohio Court of Common

Pleas, Case No. 15-CRI-014. A jury convicted Petitioner of pandering sexually oriented material

involving a minor. The trial court sentenced Petitioner to serve a prison term of two years.

Petitioner completed his term of incarceration and was released from Grafton Correctional

Institution on October 22, 2017. He is currently under five years of post-release control.

       The case was referred to Magistrate Judge William H. Baughman, Jr. for preparation of a

report and recommendation pursuant to 28 U.S.C. § 636 and Local Rule 72.2(b)(2). On March

29, 2019, the magistrate judge issued a Report and Recommendation. ECF No. 9. In his report,

the magistrate judge recommends that the Court deny the habeas petition because Petitioner’s

trial counsel was not ineffective, and Grounds One and Two accordingly fail on the merits. Id.
(1:17CV1915)

       Fed. R. Civ. P. 72(b)(2) provides that objections to a report and recommendation must be

filed within 14 days after service. Objections to the Report were due on May 3, 2019.1 Neither

party has timely filed any such objections. The Court must assume that the parties are satisfied

with the magistrate judge’s recommendations. Any further review by this Court would be a

duplicative and inefficient use of the Court’s limited resources. Thomas v. Arn, 728 F.2d 813

(6th Cir. 1984), aff’d, 474 U.S. 140 (1985); Howard v. Secretary of Health and Human Services,

932 F.2d 505 (6th Cir. 1991); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).

       Accordingly, the Report and Recommendation of the magistrate judge is hereby adopted.

Nathaniel A. Speelman’s Petition for a Writ of Habeas Corpus is dismissed. ECF No. 1. The

Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be

taken in good faith, and that there is no basis upon which to issue a certificate of appealability.

28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).



       IT IS SO ORDERED.


    May 31, 2019                                 /s/ Benita Y. Pearson
Date                                           Benita Y. Pearson
                                               United States District Judge




       1
         Petitioner was served a copy of the Report by mail on April 16, 2019. Under
Fed. R. Civ. P. 6(d), three days must be added to the fourteen-day time period. See
Thompson v. Chandler, 36 F. App’x 783, 784 (6th Cir. 2002).
